NONPRECEDENTIAL DISPOSITION
                 To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                              Submitted February 18, 2022 *
                               Decided February 22, 2022

                                         Before

                        FRANK H. EASTERBROOK, Circuit Judge

                        MICHAEL B. BRENNAN, Circuit Judge

                        AMY J. ST. EVE, Circuit Judge

No. 21-2464

JOEL S. FLAKES,                                 Appeal from the United States District
      Plaintiff-Appellant,                      Court for the Western District of Wisconsin.

       v.                                       No. 17-cv-237-wmc

KEVIN CARR, EDWARD WALL, &                      William M. Conley,
HOLLY KITCHELL,                                 Judge.
     Defendants-Appellees.

                                       ORDER

       Joel Flakes, a wheelchair-bound, Wisconsin state inmate, appeals the entry of
summary judgment against his claims that prison officials failed to accommodate his
disability. On appeal, he raises only a narrow issue: whether the district court



       *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-2464                                                                        Page 2



improperly accepted several declarations that the officials submitted in support their
summary-judgment motion. We affirm.

       Flakes wanted as an accommodation the ability to choose a “personal-care
attendant” to live with him and perform various tasks. The prison denied his request,
and Flakes sued the responsible prison employees. At screening under 28 U.S.C.
§ 1915A, Flakes was allowed to proceed on a claim under § 504 of the Rehabilitation
Act, 29 U.S.C. § 794, and an equal-protection claim under the Fourteenth Amendment.

       The district court entered summary judgment for the defendants, accepting the
defendants’ argument that Flakes’s requested accommodation was unreasonable. The
court relied on several declarations, among them an undisputed opinion of Flakes’s
treating physician that Flakes did not need the accommodation and could perform
daily-living tasks on his own. The court also relied on the declaration of the prison’s
ADA Coordinator, asserting that respite workers were already available to assist him.

       Flakes brings only a narrow issue on appeal. He argues that the district court
relied on inadmissible evidence by accepting the defendants’ declarations of witnesses
that contained only electronic signatures—a practice that, he believes, violates 28 U.S.C.
§ 1746 (“Unsworn declarations under penalty of perjury”). Appellees contend that
Flakes forfeited this argument by failing to raise it in the summary-judgment
proceedings. (Flakes made a statement in his own declaration, rather than argue in his
summary-judgment brief, that the staff declarations were unsigned.)

        Forfeiture aside, Flakes’s argument is a non-starter. Declarations must be signed
under penalty of perjury, but nothing in 28 U.S.C. § 1746 requires handwritten
signatures. And in other contexts, Congress has made clear that a signature “may not be
denied legal effect … solely because it is in electronic form.” 15 U.S.C. § 7001(a)(1).
Moreover, Federal Rule of Civil Procedure 5(d)(3) requires represented persons to file
electronically. And the relevant Local Rules provide that declarants’ attorneys can file
declarations for their clients by typing “s/ full name” in the signature block and keeping
hard-copy originals with handwritten signatures. ELECTRONIC FILING PROS., W.D. WIS. at
1, 5, https://www.wiwd.uscourts.gov/electronic-filing-procedures. Flakes has not shown
that the declarants’ attorneys failed to comply with these rules.

     Finally, Flakes generally challenges the denial of his motion to alter the
judgment. But the district court rightly denied this motion, which merely restated
No. 21-2464                                                                       Page 3



Flakes’s arguments rather than identify new evidence or a manifest error of law or fact.
See FED. R. CIV. P. 59(e); Vesely v. Armslist LLC, 762 F.3d 661, 666 (7th Cir. 2014).

                                                                             AFFIRMED